Citation Nr: 0841748	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  04-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.  

2.  Entitlement to service connection for bilateral plantar 
fasciitis with bilateral Morton's neuromas.  

3.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for a respiratory 
disability claimed as asthma.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
January 1989.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that rating decision, the RO, in 
pertinent part, denied service connection for left knee 
disability, low back disability, bilateral plantar fasciitis 
with bilateral Morton's neuromas, hiatal hernia with GERD, 
and respiratory disability claimed as asthma.  In a decision 
dated in July 2007, the Board denied service connection for 
the claimed disabilities except respiratory disability 
claimed as asthma, which it remanded for additional 
development.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Joint Motion for an Order Partially Vacating the Board 
Decision and Incorporating the Terms of this Remand (Joint 
Motion) the parties stated that the veteran had abandoned the 
issue involving entitlement to service connection for low 
back disability and did not wish to disturb that part of the 
Board's decision that remanded her claim for entitlement to 
service connection for respiratory disability claimed as 
asthma.  In the Joint Motion, the parties requested that the 
Court vacate the Board's decision as to the remaining issues 
and that it remand them to the Board.  

In an Order dated in August 2008, the Court granted the Joint 
Motion and remanded that part of the Board's decision that 
denied service connection for left knee disability, service 
connection for bilateral plantar fasciitis with bilateral 
Morton's neuromas, and service connection for hiatal hernia 
with GERD for compliance in the instructions in the Joint 
Motion.  The Court dismissed the appeal as to the remaining 
issues.  The case has now been returned to the Board for 
further appellate consideration.  

Because of the appeal to the Court, the claims file has not 
yet returned to the RO.  As such, there has not yet been any 
opportunity to carry out the Board's July 2007 remand 
instructions with respect to the claim of entitlement to 
service connection for a respiratory disability.  The instant 
decision will therefore reiterate those same instructions to 
ensure that they are not overlooked.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for left knee 
disability, bilateral plantar fasciitis with bilateral 
Morton's neuromas, hiatal hernia with GERD, and a respiratory 
disability.

In disability compensation claims, 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2008) mandate that VA must 
provide a VA medical examination if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant), (1) includes 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) establishes the 
veteran suffered an event, injury, or disease in service or 
has a disease or symptoms of a disease manifested during an 
applicable presumptive period for which the claimant 
qualifies; and (3) indicates that the claimed disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Further, the Court 
has explained that VA is required to provide a medical nexus 
opinion pursuant to the section 5103A(d) duty to assist when 
the evidence of record provides "competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability" and evidence indicating an 
association between the veteran's disability and his active 
service.  Duenas v. Principi, 18 Vet. App. 512, 516-17 
(2004).  

In this case, as to the claimed left knee disability, there 
is evidence that in October 2001, the veteran was diagnosed 
as having left chondromalacia patella with minimal 
degenerative changes and marked alta patella.  Service 
medical records document treatment of left leg pain in 
November 1979, January 1980, and May 1988.  In an 
October 2001 VA orthopedic surgery consultation note, it was 
indicated that the veteran presented with bilateral knee pain 
symptomatic for 20 years.  Regarding the bilateral plantar 
fasciitis with bilateral Morton's neuromas, the claims file 
includes records from private podiatrists dated from 
September 1998 to October 2002 showing diagnoses including 
bilateral plantar fasciitis with bilateral Morton's neuromas.  
Service medical records document complaints and treatment 
regarding left and right foot pain on various occasion, and 
it is noted that when she saw a private podiatrist in 
September 1998, the veteran reported that since 
approximately 1979 she had had burning and stinging in her 
feet, and she said it had been bad sometimes and other times 
she had not noticed it.  

Regarding the claim regarding service connection for hiatal 
hernia with GERD, the record includes VA medical records 
dated in 2001 providing impressions of hiatal hernia, reflux 
disease and gastritis.  Service medical records document 
complaints of an treatment for stomach-related problems, and 
the veteran, in conjunction with a history and physical 
examination for VA hospitalization in October 2000, 
stated she had a history of dyspepsia and heartburn with a 
burning sensation in the epigastric area and in the back of 
her throat, which she said had been getting worse over the 
last six months.  In her substantive appeal the veteran 
argued that as early as 1980 she was symptomatic with 
frequent heartburn and that she continues to have the same 
symptoms.  

Finally, to reiterate the basis for the pending July 2007 
remand on the respiratory claim, the evidence of record 
reveals numerous complaints and treatment for respiratory 
problems during active service.  Specifically, such records 
reveal treatment for upper respiratory infections, strep 
infections, pharyngitis, and sinusitis.  Moreover, shortly 
following separation from service, a diagnosis of allergic 
rhinitis was rendered.  Subsequently, a 1999 treatment record 
shows a diagnosis of asthma exacerbation.  

Because the record clearly shows in-service respiratory 
complaints, treatment for respiratory complaints shortly 
following discharge, and evidence of a current respiratory 
disability, the Board finds that an examination should be 
obtained in order to fulfill VA's obligations under the VCAA.  

The Board acknowledges that the veteran is competent to 
report her left knee, feet, epigastric, and respiratory 
symptoms.  As her reports indicate there may be a 
relationship between her current symptomatology and active 
service, it is the judgment of the Board that the veteran 
should be provided a medical examination and medical opinions 
should be obtained as to whether her claimed disabilities had 
their onset in service or are causally related to service.  
See McLendon, 20 Vet. App. at 84-86.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate her 
claims for service connection, but she was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  As these questions are involved in the present 
appeal, on remand the veteran should be provided proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
informing her that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  That notice should include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Finally, for completeness, action should be taken to obtain 
and associate with the claims file VA medical records dated 
from July 2002 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain and associate with the 
claims file VA medical records for the 
veteran dated from July 2002 to the 
present.  

3.  Then, arrange for a VA examination 
of the veteran to determine the nature 
and etiology of any current left knee 
disability, bilateral plantar fasciitis 
with bilateral Morton's neuromas, and 
hiatal hernia with GERD.  All indicated 
studies should be performed.  After 
examination of the veteran and review 
of the record, the examiner is 
requested to:  

(a) Provide an opinion as to whether it 
is at least as likely as not 
(50 percent probability or higher) that 
any current left knee disability, 
including chondromalacia and 
degenerative arthritis) had its onset 
in service or is causally related to 
any incident of service; 

(b) Provide an opinion as to whether it 
is at least as likely as not 
(50 percent probability or higher) that 
any current bilateral plantar fasciitis 
with bilateral Morton's neuromas had 
their onset in service or are causally 
related to any incident of service; and 

(c) Provide an opinion as to whether it 
is at least as likely as not 
(50 percent probability or higher) that 
any current hiatal hernia with GERD had 
its onset in service or is causally 
related to any incident of service.  

An explanation of the rationale for 
each opinion should be included in the 
examination report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

4.  Arrange for a VA respiratory 
examination to determine the nature and 
etiology of ay current diagnoses.  Any 
necessary tests should be conducted.  The 
examiner is requested to state whether it 
is at least as likely as not (50 percent 
or greater likelihood) that any current 
respiratory diagnosis is causally related 
to active service.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims folder must be reviewed in 
conjunction with the evaluation, and the 
examination report should indicate that 
such review occurred.  

5.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and her 
representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




